UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4342


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER ERICK HANEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:15-cr-00278-NCT-1)


Submitted:   February 2, 2017             Decided:   July 21, 2017


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Ripley Rand, United States Attorney, Eric L.
Iverson, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher      Erick    Haney     appeals        his    conviction        after   a

bench trial for possession of child pornography after a prior

conviction      for     sexual    abuse,        in    violation        of     18    U.S.C.

§ 2252A(a)(5)(B),        (b)(2)       (2012).        At     trial,    the     Government

introduced evidence of Haney’s 2005 North Carolina conviction

for taking indecent liberties with a child, N.C. Gen. Stat. Ann.

§ 14-202.1 (2015).           Over Haney’s objection, the district court

admitted     the      evidence,       finding        that       the   conviction         was

admissible under Fed. R. Evid. 414 and that, applying the five-

factor test in United States v. Kelly, 510 F.3d 433 (4th Cir.

2007),   the    probative       value    of    the    prior      conviction        was   not

outweighed by a risk of unfair prejudice.                       The court found Haney

guilty and sentenced him to 210 months in prison.

       On appeal, Haney challenges the district court’s decision

to admit his prior conviction.                  “We review evidentiary rulings

for abuse of discretion and will not reverse a district court’s

decision to admit prior acts evidence unless it was arbitrary or

irrational.”         United States v. Faulls, 821 F.3d 502, 508 (4th

Cir.   2016)    (citation       and     internal      quotation       marks    omitted).

Additionally, we review evidentiary rulings for harmless error,

which requires that we determine “with fair assurance, after

pondering      all    that   happened     without         stripping     the    erroneous

action from the whole, that the judgment was not substantially

                                           2
swayed by the error.”         United States v. Cloud, 680 F.3d 396, 401

(4th Cir. 2012) (internal quotation marks omitted); see Fed. R.

Crim. P. 52(a).

     When    it   comes      to   sexual       offenses,    “Rule   414    reflects

Congress’s   view     that    .   .   .   propensity    evidence     is    typically

relevant    and   probative.”         Kelly, 510 F.3d    at   437    (internal

quotation marks and footnote omitted).                     Although admission of

evidence of prior child molestation is prejudicial, “it [is]

prejudicial for the same reason it is probative — it tends to

prove the defendant’s propensity to molest . . . children.”                     Id.

at 438 (internal quotation marks and brackets omitted).                     Only if

such evidence is unfairly prejudicial may it be excluded under

Fed. R. Evid. 403.           Id. at 437-38.            In applying Rule 403’s

balancing test, a district court should consider the following

factors: “(i) the similarity between the previous offense and

the charged crime, (ii) the temporal proximity between the two

crimes, (iii) the frequency of the prior acts, (iv) the presence

or absence of any intervening acts, and (v) the reliability of

the evidence of the past offense.”              Id. at 437.

     Our review of the record reveals that the district court

committed no abuse of discretion in assessing the Kelly factors

and admitting Haney’s prior North Carolina conviction for taking

indecent liberties with a child.                  Accordingly, we affirm the

district    court’s    judgment.          We    dispense     with   oral   argument

                                           3
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                        AFFIRMED




                               4